UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-2339


FRANKLIN C. REAVES, Reverend, PhD,

                     Plaintiff – Appellant,

         v.

MARK RICHARDSON, Individually and in his official capacity
as Sheriff of Marion County; ALBERT WOODBURY, Individually
and in his official capacity as Deputy Sheriff of Marion
County; LEVON NICHOLS, Individually and in his official
capacity as Sheriff of Marion County; BOBBY L. CRAWFORD,
Individually and in his official capacity as Deputy Sheriff
of   Marion  County;   TIM  HARPER,   Individually  and  as
Administrator of Marion County; WILLIE D. REAVES; CITY OF
MARION; TOWN OF SELLERS; HYBERT N. STRICKLAND, Individually
and in her official capacity; DONNA OWENS, Individually and
in her official capacity; C. SMITH, Individually and in his
official capacity as deputy sheriff of Marion County,

                     Defendants - Appellees,

         and

SHERRY RHODES, individually and in her official capacity as
Marion County Clerk of Court; JERRY VINSON, Individually
and in his official capacity as Family Court Judge; MARION
COUNTY SHERIFF'S DEPARTMENT; MARION COUNTY JAIL; WILLIAM
YOUNG, Individually and in his official capacity as Family
Court Judge; LUVENIA WRIGHT, Mayor of Town of Sellers;
BOBBY GERALD, Mayor of City of Marion; SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                     Defendants.
Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cv-00820-TLW-SVH)


Submitted:   April 19, 2012              Decided:    April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Reaves, Appellant Pro Se.       Robert Thomas King,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina; Douglas
Charles Baxter, RICHARDSON, PLOWDEN & ROBINSON, PA, Myrtle
Beach, South Carolina; Michelle Parsons Kelley, RICHARDSON,
PLOWDEN & ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Franklin C. Reaves appeals the district court’s order

denying his motions for a stay and to alter or amend the court’s

prior order accepting the recommendation of the magistrate judge

and dismissing his 42 U.S.C. § 1983 (2006) civil rights action*

and accepting the recommendation of the magistrate judge and

granting    the    motions   for     attorney’s   fees    filed    by   several

Defendants.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Reaves v. Richardson, No. 4:09-cv-00820-TLW-SVH

(D.S.C. Nov. 3, 2011).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and   argument     would    not   aid   the

decisional process.



                                                                        AFFIRMED




    *
       Because Reaves filed his motion for reconsideration of the
court’s   order   dismissing  his   § 1983   action  within   the
twenty-eight-day time limit for motions under Fed. R. Civ. P.
59(e), we treat the motion as a Rule 59(e) motion to alter or
amend judgment.    Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d
462, 471 n.4 (4th Cir.), cert. denied, 132 S. Ct. 115 (2011).


                                        3